

115 HR 5337 IH: Accelerated Payments for Small Businesses Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5337IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Knight (for himself, Mr. Espaillat, Mr. Chabot, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend section 3903 of title 31, United States Code, to establish accelerated payments applicable
			 to contracts with certain small business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accelerated Payments for Small Businesses Act of 2018. 2.Accelerated payments applicable to contracts with certain small business concerns under the Prompt Payment ActSection 3903(a) of title 31, United States Code, is amended—
 (1)in paragraph (1)(B), by inserting except as provided in paragraphs (10) and (11), before 30 days; (2)in paragraph (8), by striking and;
 (3)in paragraph (9), by striking the period at the end; and (4)by adding at the end the following new paragraphs:
				
 (10)for a prime contractor (as defined in section 8701(5) of title 41) that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if a specific payment date is not established by contract; and
 (11)for a prime contractor (as defined in section 8701(5) of title 41) that subcontracts with a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if—
 (A)a specific payment date is not established by contract; and (B)such prime contractor agrees to make payments to such subcontractor in accordance with such accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to such subcontractor..
			